Case: 18-10281      Document: 00514836426         Page: 1    Date Filed: 02/14/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 18-10281                          February 14, 2019
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JESUS CORNELIO DOLMO-ALVAREZ, also known as Jesus Alvarez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:17-CR-111-1


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Jesus Cornelio Dolmo-Alvarez was convicted by guilty plea for being an
alien found in the United States after having been previously removed. Based
on Dolmo-Alvarez’s criminal history, the district court imposed an above-
Guidelines term of 48 months of imprisonment, as well as one year of
supervised release.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10281     Document: 00514836426      Page: 2   Date Filed: 02/14/2019


                                  No. 18-10281

      On appeal, Dolmo-Alvarez argues that the district court erred by finding
that he committed the uncharged crime of driving while under the influence
(DWI) when imposing the upward variance. In considering Dolmo-Alvarez’s
challenge to the procedural unreasonableness of his sentence, we review the
district court’s interpretation and application of the Sentencing Guidelines de
novo and its findings of fact for clear error. United States v. Cisneros-Gutierrez,
517 F.3d 751, 764 (5th Cir. 2008). The record does not support Dolmo-Alvarez’s
contention that the district court relied on his unadjudicated DWI offense to
support the upward variance.
      Accordingly, the judgment of the district court is AFFIRMED.




                                        2